1
2
3                                                                    JS-6
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   DERIK COLIN OLIVER,                         Case No. 5:19-cv-01499-RGK-KES
12                         Petitioner,
                                                            JUDGMENT
13         v.
14   THE PEOPLE,
15                         Respondent.
16
17         Pursuant to the Court’s Order Dismissing Petition as Untimely, IT IS
18   ADJUDGED that the Petition is dismissed with prejudice.
19
20   DATED: October 22, 2019October 22, 2019
21
22                                        ____________________________________
                                          R. GARY KLAUSNER
23                                        UNITED STATES DISTRICT JUDGE
24
25
26
27
28
